DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim depends form claim 27, however, claim 27 has been canceled.  The Examiner notes the claim was considered for examination purposes as depending form claim 1.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-10, 24, 29-32, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE10019782 A1 (“'782”), in view of Ho et al. (US 2017/0107398 A1) (“Ho”) and Farah et al. (US 2017/0044340 A1) (“Farah”), Yu et al. (US 2014/0004304 A1) (“Yu”), and Iyer et al. (US 2013/0229378 A1) (“Iyer”).
With respect to claim 1, '782 discloses a vehicle sensor system (abstr., Fig.), comprising an exterior surface – the surface of element 1 – the windscreen – and a film – element 10 – a dirt repellent layer – on the exterior surface, having a first surface opposite the exterior surface (abstr., Fig.).  '782 is silent with respect to dirt repellant layer being a multilayer film comprising a polymeric film, and a pressure sensitive adhesive layer being disposed on the exterior surface, the first surface being hydrophobic and planar.  
Ho discloses a hydrophobic multilayer film (abstr.), which can be applied to vehicles (0015), the film including a pressure sensitive adhesive layer for attaching the film to a substrate (0058-0059).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the film of '782 with a pressure sensitive adhesive layer to enable attachment of the film to a substrate.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that when the film – the dirt repellent layer – of '782 is attached to the exterior surface by a pressure sensitive adhesive layer, there is a pressure sensitive adhesive layer disposed on the exterior surface.
Farah discloses a multilayer film comprising a polymeric film, wherein the first surface is hydrophobic and planar – the film comprises nanostructures, the first surface comprising nanofeatures that are substantially perpendicular to the exterior surface – e.g. nanopillars (0010, 0013), wherein the first surface is coated with a hydrophobic coating (abstr., abstr., 0009, 0010, 0081, Fig. 1).  The multilayer film is transparent, provides self-cleaning property and is suitable for use on windshields (0009, 0010).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the dirt repellant layer of '782 of the multilayer film of Farah, as the film of Farah can be used on windshields and has a self-cleaning property.  The nanofeatures of Farah have a height to width ratio of greater than 1 (abstr., 0009, 0010, 0011, 0014, 0015).  The range of aspect ratio overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding the hydrophobic surface having an advancing water contact angle of greater than 130°, Ho discloses a hydrophobic film (abstr.), wherein the hydrophobic surface has an advancing water contact angle of at least 103°(0087).  The range of an advancing water contact angle overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the hydrophobic surface of '782, Ho and Farah having advancing water contact angle as disclosed in Ho as the range allows for proper self-cleaning properties of the layer (0087).
The references are silent with respect to a DLG layer disposed on the nanofeatures.  Yu discloses a film including nanofeatures, the film suitable for window films (abstr.) comprising a DLG layer deposited on the nanofeatures to provide durability to the nanofeatures (0101).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the polymeric film of '782, Ho and Farah with a DLG layer deposited in the nanofeatures for additional durability.
Yu discloses fluorinated organosilane such as perfluoropolyether silane (0101), but is silent with respect to the fluorinated organosilane compound disposed on the DLG layer.  Iyer discloses a fluorinated organosilane compound disposed on a DLG layer, on a substrate such as a polymeric film (0092-0094), the fluorinated organosilane compound providing hydrophobicity to the substrate (0091).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a fluorinated organosilane disposed on the DLG layer of Yu to increase hydrophobicity of the polymeric film.
Regarding claim 5, '782, Ho, Farah, Yu and Iyer teach the system of claim 1.  '782 teaches the exterior surface being a windshield surface (abstr., Fig.).
As to claim 8, '782, Ho, Farah, Yu and Iyer teach the system of claim 1.  Farah discloses a contact angle hysteresis of less than 10 degrees (0010).  The range of contact angle hysteresis overlaps the range recited in claim 8; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 9, '782, Ho, Farah, Yu and Iyer teach the system of claim 1.  Farah discloses the film having a transmittance of greater than 90% (0010, 0011, 0016).  Farah mentions haze as a characteristic (0016, 0089), but does not disclose explicitly the film having a haze of less than 7%.  Ho discloses a hydrophobic film having a haze of less than 6 %, the film having excellent clarity for use in surface protection applications (abstr., 0086).  The range of haze overlaps the range recited in claim 9; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the polymeric film of '782, Ho and Farah having haze as disclosed in Ho as the film of Ho has excellent clarity and the film of '782 is to be used on a windshield.  
With respect to claim 10, '782, Ho, Farah, Yu and Iyer teach the system of claim 1.  Farah discloses the polymeric film being polyurethane (0010).
Regarding claim 24, '782, Ho, Farah, Yu and Iyer teach the system of claim 1.  '782 discloses the polymeric film conformable to the exterior surface, the exterior surface implied as being curved as it is a windshield (abstr., Fig.).
As to claim 29, ‘782, Ho, Farah, Yu and Iyer teach the system of claim 1 – see 35 USC 112(b) rejections section.  Iyer discloses a fluorinated organosilane compound comprising a divalent polyfluoropolyether segment and two monovalent endgroups, each monovalent endgroup independently comprising at least one silyl moiety comprising at least one group selected from hydrolysable groups, hydroxyl, and combinations thereof (0055).
With respect to claim 30, '782, Ho, Farah, Yu and Iyer teach the system of claim 1.  Farah discloses the polymeric film comprising a hardcoat layer having the nanofeatures formed therein – the nanofeatures can be etched into the hardcoat layer, the hardcoat layer being the functional coating (0010).
Regarding claim 31, '782, Ho, Farah, Yu, and Iyer teach the system of claim 1.  Farah discloses the polymeric film comprises a polyurethane film having the nanofeatures formed therein – the nanofeatures can be etched into the polymer which can be polyurethane (0010).
As to claim 32, '782, Ho, Farah, Yu and Iyer teach the system of claim 1.  Ho discloses that the pressure sensitive adhesive layer has a high degree of clarity (0061), the composite film comprising a pressure sensitive adhesive layer (0058-0061) having a haze of less than 6 percent (0086), which is within the recited range, implying that the pressure sensitive adhesive layer has a haze within the recited range.
Regarding claim 34, '782, Ho, Farah, Yu and Iyer teach the system of claim 1.  Farah discloses a polymeric film, which has a hydrophobic nanostructured surface formed therein (abstr., 0009, 0010, 0081, Fig. 1).  Farah discloses the nanostructured surface comprising a layer comprising a fluorinated molecule to provide further hydrophobic properties (0010), but the references are silent with respect to the nanostructured surface comprising a silica-containing layer.  Yu discloses a film including nanofeatures, the film suitable for window films (abstr.) comprising a DLG layer deposited on the nanofeatures to provide durability to the nanofeatures (0101).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the polymeric film of '782, Ho and Farah with a DLG layer deposited on the nanofeatures for additional durability.
Regarding the hydrophobic nanostructured surface having an advancing hexadecane contact angle of greater than 100 degrees, Ho discloses a hydrophobic film (abstr.), wherein the hydrophobic surface has an advancing water contact angle of at least 103°(0087).  The range of the advancing water contact angle overlaps the range recited in claim 34; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the hydrophobic surface of '782, Ho and Farah having advancing water contact angle as disclosed in Ho as that range allows for proper self-cleaning properties of the layer (0087).
With respect to claim 35, '782, Ho, Farah, Yu and Iyer teach the system of claim 1.  The claim defines the product by how the product is made, thus, claim 35 is a product-by-process claim.  For purposes of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 35.  The references teach the structure.
As to claim 36, '782, Ho, Farah, Yu and Iyer teach the system of claim 1.  Farah discloses nanofeatures having a dimension in a range from 10 to 500 nm (0010).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over '782, in view of Ho, Farah, Yu and Iyer, and further in view of Bingle et al. (US 2011/0249120 A1) (“Bingle”).
With respect to claim 4, '782, Ho, Farah, Yu and Iyer teach the system of claim 1, but are silent with respect to the sensor system including a camera.  Bingle discloses a sensor system provided at a windshield, the sensor including a camera (abstr., 0070, Figs. 1-3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the sensor of '782 as a camera, as cameras as sensors are known in the art as located at vehicle windshields.


Claims 1, 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaitus et al. (US 2004/0124659 A1) (“Vaitus”), in view of Ho et al. (US 2017/0107398 A1) (“Ho”), Farah et al. (US 2017/0044340 A1) (“Farah”), Yu et al. (US 2014/0004304 A1) (“Yu”), and Iyer et al. (US 2013/0229378 A1) (“Iyer”).
With respect to claim 1, Vaitus discloses a vehicle sensor system (abstr., 0008-0010), comprising an exterior surface – the surface of the camera lens – element 84 – and a hydrophobic film on the exterior surface, the film having a first surface opposite the exterior surface, the first surface being hydrophobic (abstr., 0008-0010, 0045, 0046, claim 6).  
Vaitus is silent with respect to the hydrophobic film being a multilayer film comprising a polymeric film, and a pressure sensitive adhesive layer being disposed on the exterior surface, the first surface being planar.  
Ho discloses a hydrophobic multilayer film (abstr.), which can be applied to vehicles (0015), the film including a pressure sensitive adhesive layer for attaching the film to a substrate (0058-0059).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the film of Vaitus with a pressure sensitive adhesive layer to enable attachment of the film to the lens.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that when the hydrophobic film of Vaitus is attached to the exterior surface by a pressure sensitive adhesive layer, there is a pressure sensitive adhesive layer disposed on the exterior surface.
Farah discloses a multilayer film comprising a polymeric film, wherein the first surface is hydrophobic and planar – the film comprises nanostructures and is coated with a hydrophobic coating (abstr., abstr., 0009, 0010, 0081, Fig. 1).  The multilayer film is transparent, provides self-cleaning property and is suitable for use on lenses (0009, 0010).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the hydrophobic film of Vaitus of the multilayer film of Farah, as the film of Farah can be used on lenses and has a self-cleaning property.
Regarding the hydrophobic surface having an advancing water contact angle of greater than 130°, Ho discloses a hydrophobic film (abstr.), wherein the hydrophobic surface has an advancing water contact angle of at least 103° (0087).  The range of an advancing water contact angle overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the hydrophobic surface of '782, Ho and Farah having advancing water contact angle as disclosed in Ho as the range allows for proper self-cleaning properties of the layer (0087).
The references are silent with respect to a DLG layer disposed on the nanofeatures.  Yu discloses a film including nanofeatures, the film suitable for window films (abstr.) comprising a DLG layer deposited on the nanofeatures to provide durability to the nanofeatures (0101).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the polymeric film of Vaitus, Ho and Farah with a DLG layer deposited in the nanofeatures for additional durability.
Yu discloses fluorinated organosilane such as perfluoropolyether silane (0101), but is silent with respect to the fluorinated organosilane compound disposed on the DLG layer.  Iyer discloses a fluorinated organosilane compound disposed in a DLG layer, on a substrate such as a polymeric film (0092-0094), the fluorinated organosilane compound providing hydrophobicity to the substrate (0091).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a fluorinated organosilane disposed on the DLG layer of Yu to increase hydrophobicity of the polymeric film.
Regarding claim 24, Vaitus, Ho, Farah, Yu and Iyer teach the system of claim 1.  Vaitus discloses the hydrophobic film conformable to the exterior surface, the exterior surface implied as being curved as it is a surface of a lens (abstr., 0008-0010, 0046, claim 6).
As to claim 33, Vaitus, Ho, Farah, Yu and Iyer teach the system of claim 24.  Vaitus discloses the exterior surface is a surface of a camera lens (0046, claim 6).


Response to Arguments
Applicant’s arguments filed on July 6, 2022 have been fully considered.  
In view of the recent amendment 35 USC 112(b) rejection of claim 29 in the recent Office Action has been withdrawn; a new rejection of claim 29 has been issued as discussed above.
The Applicant has argued that while Farah discloses broadly a height to width ratio of the nanofeatures to be greater than 1, the configuration of Farah shown in Figures appears to be closer to 1:1.  The Examiner notes Farah discloses the range of dimensions of heights and widths of the nanofeatures in par. [0010], page 2, second column, that would guide a person of ordinary skill in the art to an aspect ratio that is greater than 1, and overlapping the ratio recited in claim 1.  The Applicant argued that the DLG would cover the entire nanostructure of Farah, which would make the fluorochemical treatment of Farah impossible, and a person of ordinary skill in the art would not have a reasonable expectation of a film “wherein the nanofeatures have a height to width ratio of 5:1 or greater.”  The Examiner notes Farah discloses a range of heights of the nanofeatures ranging from 10 nm to 5000 nanometers (0010), thus ensuring a successful film wherein the DLG layer is deposited on the nanofeatures.
The Applicant argued that the range of greater than 1 is so broad as not to teach anything to a person of ordinary skill in the art.  The Examiner notes, Farah discloses the actual ranges of height and width of the nanofeatures in par. [0010] as discussed above, thus, a person of ordinary skill in the art would be guided as to actual aspect ratio of the nanofeatures.  
The Applicant argued a person of ordinary skill in the art would not have a reason to modify the low MW vapor phase of Farah with a higher MW coating of Yu or Iyer, since the water contact angle of Farah is already over 150°.  The Examiner notes a motivation to deposit a DLG layer on the nanofeatures is to provide durability to the nanofeatures (Yu, 0101).  The Applicant argues there would be no reasonable expectation of success since the DLG layer would likely cover the nanofeatures.  The Examiner notes the height of nanofeatures disclosed in Farah (0010) ensures that the nanofeatures would not be covered with the DLC layer.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783